In the

     United States Court of Appeals
                    For the Seventh Circuit
No. 13-2571

ANTHIMOS GOGOS,
                                                      Plaintiff-Appellant,

                                     v.


AMS MECHANICAL SYSTEMS, INC.,
                                                     Defendant-Appellee.

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
              No. 13 C 3779 — Milton I. Shadur, Judge.


SUBMITTED DECEMBER 9, 2013* — DECIDED DECEMBER 16, 2013

    Before CUDAHY, ROVNER, and WILLIAMS, Circuit Judges.
   PER CURIAM. Anthimos Gogos is suing his former
employer, AMS Mechanical Systems, Inc., alleging that it
violated the Americans with Disabilities Act, 42 U.S.C. § 12112,


*
  The appellee was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the
record, we have concluded that oral argument is not necessary. Thus, the
appeal is submitted on the appellant’s brief and the record. See FED. R. APP.
P. 34(a)(2)(C).
2                                                   No. 13-2571

by firing him because of his disability, vision and circulatory
problems caused by high blood pressure. The district court
dismissed the action, but because Gogos states a claim for relief
under the ADA, we vacate the dismissal and remand for
further proceedings.
    Gogos based his complaint on the following allegations,
which we regard as true for purposes of this appeal. See Hemi
Grp., LLC v. City of New York, 559 U.S. 1, 5 (2010); Swanson v.
Citibank, N.A., 614 F.3d 400, 402 (7th Cir. 2010). Gogos, a pipe
welder with forty-five years experience, has taken medication
to reduce his elevated blood pressure for more than eight
years. He began working for AMS in December 2012 as a
welder and pipe-fitter. The next month, his blood pressure
spiked to “very high,” and he experienced intermittent vision
loss (sometimes for a few minutes at a time). Shortly after
reporting to work on January 30, 2013, Gogos discovered that
his right eye was red, and he requested and received from his
supervisor leave to seek immediate medical treatment for his
blood pressure and ocular conditions. As Gogos left the work
site, he saw his general foreman and told him that he was
going to the hospital because “my health is not very good
lately.” The foreman immediately fired him.
   After Gogos pursued an administrative charge with the
Equal Employment Opportunity Commission, he sued in
federal court. He attached to his employment-discrimination
complaint (prepared on a form supplied by the clerk’s office)
a one-page narrative of his allegations and copies of his
administrative charge and right-to-sue letter. He applied to
proceed in forma pauperis and requested that the court recruit
counsel, explaining that he cannot afford an attorney, that he
No. 13-2571                                                     3

has only a grammar-school education, and that English is not
his primary language.
     The district court dismissed the action. It reasoned that
Gogos’s medical conditions were “transitory” and “suspect”
and therefore did not qualify as disabilities under the ADA.
Concluding that it therefore lacked “subject matter
jurisdiction,” the court dismissed the action and denied as
moot Gogos’s in forma pauperis application and motion to
recruit counsel. The court also later denied Gogos’s motion to
reconsider the dismissal because Gogos failed to show in his
motion that he pursued his administrative remedies before
filing suit.
    On appeal Gogos argues generally that the district court
erred in dismissing this action. As an initial matter we note
that, because Gogos attached to his complaint the charge of
discrimination that he filed with the Commission and his right-
to-sue letter, the complaint does not reflect a failure to pursue
administrative remedies. See 42 U.S.C. §§ 12117, 2000e-5(e)(1);
Basith v. Cook Cnty., 241 F.3d 919, 931 (7th Cir. 2001).
    We review de novo a district court’s dismissal of a claim.
See Abelesz v. Magyar Nemzeti Bank, 692 F.3d 661, 669–70 (7th
Cir. 2012); Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d
440, 443 (7th Cir. 2009). A frivolous allegation of a violation of
federal law will not engage the subject-matter jurisdiction of a
federal court. See Hagans v. Lavine, 415 U.S. 528, 536–38 (1974).
But Gogos properly invoked federal jurisdiction by alleging
that his former employer violated the ADA when it fired him
because of his blood-pressure problems. See 28 U.S.C. § 1331;
Bovee v. Broom, 732 F.3d 743, 744 (7th Cir. 2013). Accordingly,
4                                                      No. 13-2571

the dismissal for lack of “subject matter jurisdiction” was
incorrect.
    We assume that the district court mischaracterized its
dismissal as jurisdiction-based and intended to dismiss the
complaint for failure to state a claim. See Bovee, 732 F.3d at 744.
Accordingly, we evaluate de novo whether Gogos’s pro se
complaint fails to state a claim for relief, “making all possible
inferences from the allegations in [his] favor.” AnchorBank, FSB
v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive dismissal,
a complaint must allege “sufficient factual matter …’ to state
a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)). A claim for relief under Title I of the
ADA, 42 U.S.C. § 12112(a), requires Gogos to allege facts
showing that “(1) he is ‘disabled’; (2) he is qualified to perform
the essential function of the job either with or without
reasonable accommodation; and (3) he suffered an adverse
employment action because of his disability.” E.E.O.C. v. Lee’s
Log Cabin, Inc., 546 F.3d 438, 442 (7th Cir. 2008); Dargis v.
Sheahan, 526 F.3d 981, 986 (7th Cir. 2008). Since Gogos was
discharged after January 1, 2009, the 2008 amendments to the
ADA, which expanded the Act’s coverage, apply to his claim.
See ADA Amendments Act of 2008, Pub. L. No. 110-325, 122
Stat. 3553.
    Gogos alleged sufficient facts plausibly showing that he is
disabled. The ADA defines “disability” as “(A) a physical or
mental impairment that substantially limits one or more major
life activities …; (B) a record of such an impairment; or (C)
being regarded as having such an impairment … .” 42 U.S.C.
§ 12102(1). Under the 2008 amendments, a person with an
No. 13-2571                                                     5

impairment that substantially limits a major life activity, or a
record of one, is disabled, even if the impairment is “transitory
and minor” (defined as lasting six months or less). See id.
§ 12102(3)(B) (Only paragraph (1)(C) of the definition of
disability “shall not apply to impairments that are transitory
and minor.”); 29 C.F.R. § 1630.2(j)(1)(ix). Likewise,“[a]n
impairment that is episodic or in remission is a disability if it
would substantially limit a major life activity when active.” 42
U.S.C. § 12102(4)(D).
    Based on these provisions, Gogos’s episode of a blood-
pressure spike and vision loss are covered disabilities. He
attributes both problems to his longstanding blood-pressure
condition, and the ADA’s implementing regulation lists
hypertension as an example of an “impairment[] that may be
episodic.” Under the 2008 amendments, “[t]he fact that the
periods during which an episodic impairment is active and
substantially limits a major life activity may be brief or occur
infrequently is no longer relevant to determining whether the
impairment substantially limits a major life activity.” 29 C.F.R.
Pt. 1630, App. at Section 1630.2(j)(1)(vii). Instead, the relevant
issue is whether, despite their short duration in this case,
Gogos’s higher-than-usual blood pressure and vision loss
substantially impaired a major life activity when they occurred.
See id. Construing the complaint generously and drawing
reasonable inferences in Gogos’s favor, we conclude that they
did. Gogos alleges that his episode of “very high” blood
pressure and intermittent blindness substantially impaired two
major life activities: his circulatory function and eyesight. 42
U.S.C. § 12102(2). Accordingly, he has alleged a covered
disability.
6                                                     No. 13-2571

    Moreover, Gogos’s alleged chronic blood-pressure
condition—for which he has taken medication for more than
eight years—could also qualify as a disability. The amended
ADA provides that when “determin[ing] whether an
impairment substantially limits a major life activity[,] the
ameliorative effects of mitigating measures such
as … medication” are not relevant. 42 U.S.C. § 12102(4)(E)(i)(I).
The interpreting regulation explains the new law by way of an
example directly on point here: “[S]omeone who began taking
medication for hypertension before experiencing substantial
limitations related to the impairment would still be an
individual with a disability if, without the medication, he or
she would now be substantially limited in functions of the
cardiovascular or circulatory system.” 29 C.F.R. Pt. 1630, App.
at Section 1630.2(j)(1)(vi). Thus, even if Gogos had not
experienced the episode of elevated blood pressure and vision
loss, he could qualify as disabled due to his chronic blood-
pressure condition.
    Gogos alleges facts sufficient to satisfy the remaining
elements necessary to state a claim for relief under Title I of the
ADA. He alleges that he had forty-five years of experience as
a pipe welder and that he worked for AMS as a welder and
pipe fitter for more than a month before he was fired; thus, he
adequately pleads that he was qualified to perform the
essential functions of his job. See 42 U.S.C. § 12112(a); Peters v.
City of Mauston, 311 F.3d 835, 845 (7th Cir. 2002). And he
alleges that he suffered an adverse employment action because
of his disability: he asserts that immediately after he reported
his medical conditions to his foreman at AMS, the foreman
fired him. See 42 U.S.C. § 12112(a); 29 C.F.R. § 1630.4(a)(1)(ii).
No. 13-2571                                                7

    We VACATE the dismissal and REMAND for further
proceedings consistent with this opinion. On remand the
district court should consider Gogos’s application to proceed
in forma pauperis and, in light of his limited education and
English fluency, his request for counsel.